AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF CALIFORNIA

    UNITED STATES OF AMERICA
                                                                    Case No. 17CR1533-JLS

                                                                    ORDER ON MOTION FOR
    v.                                                              SENTENCE REDUCTION UNDER
                                                                    18 U.S.C. § 3582(c)(1)(A)

                                                                    (COMPASSIONATE RELEASE)
    GEORGE SOTO




         Upon motion of the defendant for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)

(ECF No. 46) and after considering the applicable factors provided in 18 U.S.C. § 3553(a), 1

         IT IS HEREBY ORDERED that the motion is DENIED after complete review of the

motion on the merits. 2

         FACTORS CONSIDERED:

         The Court finds that Defendant has failed to establish that his current medical condition

presents an extraordinary and compelling basis for relief under Section 3582(c)(1)(A)(i).

Defendant contends that his age of 58 years and his hypertension diagnosis warrant relief. While

these factors may present some additional risk for severe illness with COVID-19, Defendant falls

within the lowest end of the risk categories for age3 and his hypertension appears to be well


1
   Although the Ninth Circuit has determined that the Sentencing Commission policy statement is not applicable to
motions filed by a defendant under the recently amended § 3582(c)(1)(A), the court recognized that it may inform a
district court’s discretion. United States v. Aruda, 993 F.3d 797 (9th Cir. 2021).
2
    Plaintiff contends that Defendant’s motion should not be considered on the merits because Defendant failed to
exhaust his administrative remedies. However, more than 30 days have passed since FCI Florence received notice of
the motion in this case “and treated it as a newly-filed Compassionate Release/Reduction in Sentence request.” Decl.
of Clay Cook, ECF 56-1 at 4. Thus, the Court finds that Defendant has met the 30-day lapse provision of §
3582(c)(1)(A).
3
  The risk for severe illness with COVID-19 increases for people in their 50s, and increases in the 60’s, 70s, and 80s.
Those aged 85 and older are the most likely to get very sick. CDC, Centers for Disease Control and Prevention, Older
managed with medication. Defendant’s medical records do not reflect any acute episode resulting

from his hypertension, nor do they reflect any other disability or limitation on his daily activities.

Although Defendant tested positive for COVID-19 in December of 2020, it appears that he was

asymptomatic.

        Finally, although Defendant contends that his conditions are compounded by the fact that

he is housed at FCI Florence, “a hotspot for the virus,” it appears that the Bureau of Prisons and

FCI Florence have undertaken considerable measures to control the transmission of COVID-19

within the institution. Currently there are two inmates and zero staff testing positive for the virus

and vaccines continue to be implemented.4 It is not clear whether Defendant has been vaccinated.

The Government contends that he refused a COVID-19 vaccination, but the immunization records

cited by the Government indicate only that he refused an influenza vaccine. ECF No. 52-1 at 28.

In any event, the increased availability of the COVID -19 vaccine within the prison as a whole

would suggest that the institutional risk factor associated with the transmission of the virus has

greatly decreased.

         Under these circumstances, the Court is not persuaded that Defendant’s medical condition

constitutes an extraordinary and compelling basis for compassionate release.                      Accordingly,

Defendant’s Motion to Reduce Sentence under 18 U.S.C. § 3582(c)(1)(A)(i) is DENIED.

        IT IS SO ORDERED.

Dated: July 6, 2021




Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last accessed June 30,
2021).
4
 Federal Bureau of Prisons, “COVID-19 Coronavirus,” https://www.bop.gov/coronavirus/ (last accessed June 30,
2021).



                                                        2
